                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

JANET STOREY, CPA Trustee of The            )
Allyn Jeanette Bowers Trust, Successor      )
in Interest to the Allan J. Willig Trust,   )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 2:21-cv-00266-JPH-DLP
                                            )
SELECT MANAGEMENT RESOURCES,                )
LLC,                                        )
                                            )
                         Defendant.         )

                            ORDER ON JURISDICTION

      Plaintiff has filed a complaint alleging that this Court has diversity

jurisdiction over this matter. Dkt. 1. For the Court to have diversity

jurisdiction, the amount in controversy must exceed $75,000, exclusive of

interest and costs, and the litigation must be between citizens of different

states. 28 U.S.C. § 1332(a).

      For diversity jurisdiction purposes, "the citizenship of an LLC is the

citizenship of each of its members." Thomas v. Guardsmark, LLC, 487 F.3d

531, 534 (7th Cir. 2007). For LLCs, parties must "work back through the

ownership structure until [reaching] either individual human beings or a

formal corporation with a state of incorporation and a state of principal place of

business." Baez-Sanchez v. Sessions, 862 F.3d 638, 641 (7th Cir. 2017);

Thomas, 487 F.3d at 534.

      Here, the complaint identifies Defendant—Select Management Resources,

LLC—as an LLC, but it does not identify its members or the citizenship of those
                                        1
members. Counsel has an obligation to analyze subject-matter jurisdiction,

Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012), and a

federal court always has the responsibility to ensure that it has jurisdiction,

Hukic v. Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court's

obligation includes knowing the details of the underlying jurisdictional

allegations. See Evergreen Square of Cudahy v. Wis. Hous. and Econ. Dev.

Auth., 776 F.3d 463, 465 (7th Cir. 2015) ("the parties' united front is irrelevant

since the parties cannot confer subject-matter jurisdiction by agreement . . .

and federal courts are obligated to inquire into the existence of jurisdiction sua

sponte").

      Therefore, the Court ORDERS Plaintiff to file a jurisdictional statement

by August 13, 2021, addressing the issues identified in this order. The

jurisdictional statement should also address Plaintiff's citizenship. See RTP

LLC v. ORIX Real Estate Capital, Inc., 827 F.3d 689 (7th Cir. 2016).

SO ORDERED.

Date: 7/15/2021




                                        2
Distribution:

Mark Douglas Hassler
HUNT HASSLER & LORENZ, LLP
hassler@hkmlawfirm.com




                             3
